Matter of Perryman (2021 NY Slip Op 01828)





Matter of Perryman


2021 NY Slip Op 01828


Decided on March 25, 2021


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: March 25, 2021

PM-37-21

[*1]In the Matter of Katherine Paulette Perryman, an Attorney. (Attorney Registration No. 5076773.)

Calendar Date: March 22, 2021

Before: Lynch, J.P., Clark, Aarons, Pritzker and Colangelo, JJ.


Katherine Paulette Perryman, Wilton Manors, Florida,pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

Per Curiam.
Katherine Paulette Perryman was admitted to practice by this Court in 2012 and lists a business address in Wilton Manors, Florida with the Office of Court Administration. Perryman now seeks leave to resign from the New York bar for nondisciplinary reasons (see Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) opposes the application by correspondence from its Chief Attorney.
As is noted by AGC, Perryman is not current in her New York attorney registration requirements at present, having failed to register for the biennial period beginning in 2020 (see Judiciary Law § 468-a; Rules of the Chief Admin of Cts [22 NYCRR] § 118.1). Inasmuch as Perryman is therefore subject to potential disciplinary action (see Judiciary Law § 468-a [5]; Rules of Professional Conduct [22 NYCRR 1200.0] rule 8.4 [d]; see also Matter of Attorneys in Violation of Judiciary Law § 468-a, 113 AD3d 1020, 1021 [2014]), she is ineligible for nondisciplinary resignation and her application must be denied (see Matter of Cluff, 148 AD3d 1346, 1346 [2017]; Matter of Bomba, 146 AD3d 1226, 1226-1227 [2017]). Further, any future application by Perryman must be supported by proof of her full satisfaction of the requirements of Judiciary Law § 468-a and Rules of the Chief Administrator of the Courts (22 NYCRR) § 118.1 (see Matter of Frank, 146 AD3d 1228, 1228-1229 [2017]).
Lynch, J.P., Clark, Aarons, Pritzker and Colangelo, JJ., concur.
ORDERED that Katherine Paulette Perryman's application for permission to resign is denied.